       Case 4:82-cv-00866-DPM Document 5651 Filed 07/01/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

LITTLE ROCK SCHOOL DISTRICT,                                     PLAINTIFFS
et al.

v.                          No. 4:82-cv-866-DPM

NORTH LITTLE ROCK SCHOOL DISTRICT,                              DEFENDANTS
et al.

EMILY McCLENDON, et al.                                         INTERVENORS

                                 STATUS REPORT

      Jacksonville/North Pulaski School District (JNPSD), through its attorney

Scott P. Richardson, states as follows for its Status Report:

      1. Status of Funding for Replacement for Bayou Meto and Taylor
         Elementary Schools

      JNPSD has previously reported to the Court on the status of its efforts to

carry out its facilities plan and the headwinds encountered for Bayou Meto

Elementary and Taylor Elementary Schools. DE # 5575. In short, the Division of

Public School Academic Facilities and Transportation (“DPSAFT”) partially denied

JNPSD’s request for Partnership Program funding for Bayou Meto Elementary and

denied all but a small percentage of JNPSD’s request for Partnership Program

funding for Taylor Elementary. Ex. 1, Division Order. JNPSD requested review of

this decision with the Academic Facilities Review Board (“Review Board”), which

upheld DPSAFT’s decision and denied additional funding. JNPSD then filed an

appeal of the Review Board’s decision with the Commission for Public School

Academic Facilities and Transportation (“CAPSAFT”). Ex. 2, JNPSD appeal brief.



                                           1
       Case 4:82-cv-00866-DPM Document 5651 Filed 07/01/20 Page 2 of 3



DPSAFT responded maintaining its original position that funding was not

warranted and that compliance with JNPSD’s desegregation obligations was not a

prudent and resourceful use of state funds. Ex. 3, DPSAFT Brief.

      CAPSAFT met on June 3, 2020, to hear JNPSD’s appeal. It refused to

overturn DPSAFT and the Review Board’s decision and, thus, denied funding. Ex. 3,

CAPSAFT written decision. Under Arkansas law, the decision of CAPSAFT is final

and is not subject to appeal under the Arkansas Administrative Procedures Act.

Ark. Code Ann. § 6-21-814. Thus, it is the State of Arkansas’s position that it will

not give any weight to this Court’s orders regarding desegregation obligations in

making funding decisions in the Partnership Program.

      JNPSD has done all that it can through the State processes to advance its

request for State Partnership Program Funding for these facilities projects. JNPSD

is assessing its options for further relief in this matter.

      2. Current Construction

      Construction has begun on the new JNPSD middle school. Attached as

Exhibit 3 are pictures of the current status of construction. The site work has been

completed, foundation has been poured, and steel structure is being built. JNPSD

anticipates that the new Middle School will be open for students by August 2021.

The estimated cost for the facility is $28 million, with state financial participation

at $8,070,347.29. Estimated completion date for the project is August 2021.

Attached as Exhibit 4 are recent photographs of the project site.




                                            2
       Case 4:82-cv-00866-DPM Document 5651 Filed 07/01/20 Page 3 of 3



      Work has also begun on the elementary school to replace Dupree and

Pinewood Elementary Schools. The site work is underway. Construction is

anticipated to begin on July 1, 2020. The estimated cost for the facility is $20

million with State financial participation at $6,996,704.99. Estimated completion

date for the project is October 2022.

                                        Respectfully Submitted,


                                 By:    Scott P. Richardson (2001208)          _
                                        McDaniel, Wolff, & Benca PLLC
                                        1307 West 4th St.
                                        Little Rock, AR 72201
                                        501.954-8000
                                        866.419.1601 fax
                                        scott@mwbfirm.com


                                        Attorney for Jacksonville/North Pulaski
                                        School District




                                           3
